DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  the spring wire lacks antecedent basis.  Appropriate correction is required. The claimed will be interpreted to read as --a spring wire--.
Claim 17 is objected to because of the following informalities:  the tooling plate lacks antecedent basis.  Appropriate correction is required. The claimed will be interpreted to read as --a tooling plate--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasudeva (U.S. 2004/0081523).
In regards to claim 1. Vasudeva discloses a hand-held machine tool comprising: a machine spindle (at least elements 11, 12, and 15 see at least paragraph 65 for the portions attached to a hand or power tool) rotatably mounted in a machine housing (see at least paragraph 65 and fig. 10A element 14 is generally a housing); a control member (23); and at least one locking member (21), the control member and the at least one locking member being mounted in the machine housing so as to be radially adjustable (illustrated in at least fig. 13a and fig. 13b each ball 23 and 21 is able to move radially inward and outward) and adjustable between a change position (fig. 11a or 13a) and a locking position (fig. 11b or 13b) via an adjusting sleeve (14) guided on the machine spindle such that when adjusting the adjusting sleeve to the change position, the control member is acted upon radially inward by the adjusting sleeve and the locking member is not acted upon by the adjusting sleeve (illustrated in fig. 11a control member 23 is acted upon by surfaces 24 and 26/28(typo noted between drawings and disclosure element 26 is used twice is drawings) of the sleeve 14 in the change position see at least paragraph 68) and such that when adjusting the adjusting sleeve to the locking position (fig. 11b, 13b), the locking member is acted upon by the adjusting sleeve (illustrated in at least fig. 13b ball 21 is acted upon by portion 27 (see at least paragraph 67)); and an adjusting ring (outside portion 17 of sleeve 14) attached on the machine housing to adjust the adjusting sleeve between the change position and the locking position (see at least paragraph 65).
In regards to claim 2. Vasudeva discloses The machine tool according to claim 1, Vasudeva further discloses wherein the machine spindle is terminally designed as a hollow spindle (illustrated in at least fig. 13a the hollow portion is element 12).
In regards to claim 3. Vasudeva discloses The machine tool according to claim 1, Vasudeva further discloses wherein the control member and the locking member are arranged at a mutual axial distance in through holes of the machine spindle (illustrated in at least fig. 11a the locking member is in hole 22 while the control member is in hole 24), and wherein the adjusting sleeve has a pocket (25) on an inner peripheral surface and, axially adjacent to the pocket, has a contact surface (contact surface 26 and 27) on each of two sides (see at least fig. 11a and fig. 11b).
In regards to claim 4. Vasudeva discloses The machine tool according to claim 1, Vasudeva further discloses wherein the adjusting sleeve is biased by a spring (elements 16 and 19) acting in a direction of the locking position (see at least paragraph 65 and 66).
In regards to claim 5. Vasudeva discloses The machine tool according to claim 3, Vasudeva further discloses wherein the locking member is provided multiple times (see at least fig. 11a there are at least two locking balls illustrated), arranged distributed around the circumference of the machine spindle, and wherein the pocket is designed as a groove formed in the circumferential direction (also illustrated in at least fig. 11a groove pocket 25).
In regards to claim 6. Vasudeva discloses The machine tool according to claim 1, Vasudeva further discloses wherein the control member is a control ball (see at least paragraph 65 element 23 is a transition ball, i.e. control ball) and the locking member is a locking ball (see at least paragraph 65 element 21 is a locking ball).
In regards to claim 11. Vasudeva discloses The machine tool according to claim 1, Vasudeva further discloses wherein the machine spindle is formed in two parts, with the terminal part of the machine spindle comprising the control member, the locking member, the adjusting sleeve and the adjusting ring combined (see at least paragraph 65 element 10 is desired to be connected to a power tool or hand tool via the mount 11) so as to form a retrofittable assembly (intended use recitation, however at least paragraph 65 states that the holder 10 is desired to accepts tools and adapt them to power tools or hand tool).
In regards to claim 14. Vasudeva discloses The machine tool according to claim 2, Vasudeva further discloses wherein an adapter bushing (1) is provided with a sleeve (2) which is insertable into the hollow spindle (at least fig. 11a, 12a, and ), wherein the sleeve has an axially extending groove (6’) for cooperation with the control member (see at least fig. 11b, 12b, and 13b) and a plurality of spherical indentations (4, illustrated in at least fig. 14 there is embodied to be more than 1) corresponding to the plurality of locking members for cooperation with the locking members (see at least fig. 11b, 12b, and 13b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudeva in view of Chudy (U.S. 2004/0227307).
In regards to claim 12. Vasudeva discloses The machine tool according to claim 11,
Vasudeva does not discloses wherein the terminal part of the machine spindle has a spindle holder with an internal thread.
Chudy teaches wherein the terminal part of the machine spindle has a spindle holder with an internal thread (illustrated in fig. 1 spindle holder 50 has threads 52 for connecting to the tool see at least fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the spindle holder of Vasudeva with the teachings of Chudy such that the spindle holder is connected to the tool by an internal thread as taught by Chudy. One having ordinary skill in the art would have found it obvious to substitute one known connection type for another while still performing the same function of connecting the adapter and tool. Additionally one would have expected both connection types to perform equally well at securing the tool and adapter.

In regards to claim 13. Vasudeva in view of Chudy discloses The machine tool according to claim 12, Chudy further teaches wherein the assembly has a clamping sleeve for cooperation with the machine housing (illustrated in fig. 1 clamping sleeve 32 surrounding the holder 50).
In regards to claim 15. Vasudeva discloses The machine tool according to claim 14, 
Vasudeva does not discloses wherein the adapter bushing on an end axially opposite the sleeve has a threaded portion for screwing in a threaded receptacle of a tool body or is integrally formed with the tool body of a tool.
Chudy teaches wherein the adapter bushing has a threaded portion (52) for screwing in a threaded receptacle (20) of a tool body or is integrally formed with the tool body of a tool (see at least fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the adapter bushing of Vasudeva with the teachings of Chudy such that the adapter is connected to the tool by an internal thread as taught by Chudy. One having ordinary skill in the art would have found it obvious to substitute one known connection type for another while still performing the same function of connecting the adapter and tool. Additionally one would have expected both connection types to perform equally well at securing the tool and adapter.
In regards to claim 16. Vasudeva in view of Chudy discloses The machine tool according to claim 15, Vasudeva and Chudy both disclose wherein the machine tool is a drill chuck, an angle attachment, a bit holder, a square mount, or a collet chuck. (see at least fig. 1 of Chudy and at least paragraph 1 of Vasudeva)
In regards to claim 17. Vasudeva in view of Chudy discloses The machine tool according to claim 16, Chudy teaches wherein on a side facing the machine tool (portion 34 having section 100), the tool has a toothing (102) which is complementary to a toothing plate (12) for fixing the position relative to the machine housing (see at least paragraphs 19 and 20).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the connection of Vasudeva with the connection as taught by Chudy such that rotation between the two is limited as taught by Chudy in at least paragraph 20. 

Claims 7 -10 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudeva in view of Herr (U.S. 2014/0346744).
In regards to claim 7. Vasudeva discloses The machine tool according to claim 1, Vasudeva does not disclose wherein the adjusting ring is rotatably mounted on the machine housing between two catch positions which are assigned to the change position and the locking position and has a control cam on an inside for adjusting the adjusting sleeve. 
Herr teaches an adjusting ring (240) is rotatably mounted on the machine housing (see at least paragraph 61) between two catch positions (245) which are assigned to the change position and the locking position (see at least paragraph 60 and 61) and has a control cam (213) on an inside for adjusting the adjusting sleeve (see at least fig. 2 and paragraph 60 and 61, and fig. 9).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the sliding adjusting ring of Vasudeva with the teachings of Herr such the adjusting ring is rotatable for control of the locking as taught by Herr. Specifically her teaches in at least paragraph 60 and 61 that a rotatable actuation and a sliding actuation are art recognized equivalents and one or ordinary skill in the art would have found it obvious to use either to perform the function of locking. Additionally Herr teaches that it is known to substitute one actuation type for another see at least paragraph 61.
In regards to claim 8. Vasudeva in view of Herr discloses The machine tool according to claim 7, Herr further teaches wherein the control cam is assigned a spring wire (244) which has no contact with the adjusting sleeve in the locking position (see at least paragraph 60).
In regards to claim 9. Vasudeva discloses The machine tool according to claim 1, 
Vasudeva does not disclose wherein the axial front end of the machine housing is formed by a toothing plate having a toothing extending in the circumferential direction, which is non-rotatably connected to the machine housing.
Herr teaches wherein the axial front end of the machine housing (see at least fig. 12) is formed by a toothing plate (272) having a toothing (274) extending in the circumferential direction, which is non-rotatably connected to the machine housing (see at least paragraph 108).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Vasudeva with the teachings of Herr such that a toothing plate connection is formed on the machine housing for the purpose of fixed angular adjustments as taught by Herr in at least paragraph 108 one of ordinary skill in the art would have found it obvious to combine the two references for the advantage of having multiple angular mounting orientations as taught by Herr see at least paragraph 108 and 109. This provides a greater flexibility when using the tools. 
In regards to claim 10. Vasudeva in view of Herr discloses The machine tool according to claim 9, Herr further teaches wherein the toothing plate covers a spring wire (280) and the adjusting ring (250) and is supplemented by a securing ring (264) arranged on the machine spindle (illustrated in at least fig. 12 and fig. 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731